Citation Nr: 1027733	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  06-16 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an extraschedular rating for service-connected 
chip fracture of right ankle with lateral instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1991 to December 1993.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

The Veteran and his spouse provided testimony at a March 2009 
hearing before the undersigned.  A transcript of the proceeding 
is associated with the claims folder.  

This matter was previously before the Board in May 2009 at which 
time the claim of entitlement to an increased rating service-
connected chip fracture of right ankle with lateral instability 
on a schedular basis was denied.  The issue of entitlement to an 
extraschedular rating was remanded.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Pursuant to the May 2009 remand, the issue of entitlement to an 
extraschedular rating for the Veteran's service-connected right 
ankle was referred to the Director of Compensation and Pension 
Service (C&P) under 38 C.F.R. § 3.321( b)(1) (2009).  

In September 2009, the Director determined that entitlement to an 
extraschedular evaluation for the Veteran's service-connected 
right ankle was not warranted as the available medical records 
"do not indicate that the Veteran is impaired in his ability to 
be gainfully employed due only to his service-connected status 
post chip fracture of the right ankle."

The Director applied the incorrect standard in determining 
whether an extra-schedular evaluation was warranted.  The Board 
notes that the claimant need not demonstrate that his or her 
service-connected disability causes interference with "obtaining 
or retaining" employment, as such a test would "exact[] a 
higher standard than is required for a finding of 'marked 
interference with employment' under § 3.321(b)(1)."  Instead, VA 
has contemplated and set such a higher standard in other 
regulations, namely 38 C.F.R. §§ 4.15 and 4.16, which govern 
total disability based on unemployability (TDIU).  Difficulty in 
obtaining or retaining employment is an element considered for 
establishing TDIU.  To require the same showing to establish one 
factor for review in determining entitlement to extraschedular 
consideration would create an impermissible overlap between these 
two concepts and implies that they are sui generis in name only.  
That is, "[c]onsistent with VA regulations and Court precedent, 
extraschedular consideration may be warranted for disabilities 
that present a loss of earning capacity that is less severe than 
one where the veteran is totally unemployable."  Floyd v. Brown, 
9 Vet. App. 88 (1996).  

A remand by the Board confers upon the Veteran, as a matter of 
law, the right to compliance with the remand instructions, and 
imposes upon the VA a concomitant duty to ensure compliance with 
the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).  As shown above, the Director incorrectly based the 
denial of an extraschedular evaluation on the Veteran's ability 
to be gainfully employed.  Therefore, as the basis for the 
Director's denial for an extraschedular evaluation was incorrect, 
a remand is required to correct this deficiency.  The Director 
must specifically determine whether an extraschedular rating is 
warranted under the provisions of § 3.321(b)(1). 

Accordingly, the case is REMANDED for the following action:

1.	Refer the Veteran's claim for entitlement 
to an extraschedular rating for service-
connected chip fracture of the right ankle 
to the Director of Compensation and Pension 
Service pursuant to the provisions of 38 
C.F.R. § 3.321(b) for consideration of 
whether an extraschedular rating is 
warranted.  The Director is specifically 
asked to address whether the Veteran's case 
presents such an exceptional or unusual 
disability picture as to render impractical 
the application of the regular schedular 
standards.

2.	Review the record and complete any further 
development, if necessary.  Thereafter, 
readjudicate the issue on appeal.  If the 
claim remains denied, the RO should issue a 
supplemental statement of the case and 
afford the Veteran and his representative 
an opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


